DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by De La Garza et al. (US 2021/0056786).
Referring to Claim 1, De La Garza teaches a mobile device, comprising:
a plurality of wireless interfaces, wherein each of the plurality of wireless interfaces are configured to operate in accordance with at least one of a plurality of wireless protocols (paragraph 21 which shows wireless communication through a plurality of networks as well as direct short range communication as shown in paragraph 18);
processing circuitry coupled with the plurality of wireless interfaces (see 205 of fig. 2A);
a memory coupled with the processing circuity and the plurality of wireless interfaces (see 215 of fig. 2A), the memory comprising one or more credentials allowing the mobile device to control devices of a smart building system and instructions to 
determine a device of the smart building system and an action to perform by the device (see smart lock 104 in fig. 1 which a user of a mobile intends to unlock);
establish, via a first wireless interface of the plurality of wireless interfaces, a connection with a smart lock of the smart building system (see paragraph 18 which shows connection between mobile device and smart lock); and
communicate, via the first wireless interface over the connection, a request to perform the action by the device to the smart lock of the smart building system (see paragraph 30 which shows commands to unlock the smart lock).
Referring to Claim 10, De La Garza teaches a smart lock configured to control device, comprising:
a plurality of wireless interfaces, wherein each of the plurality of wireless interfaces are configured to operate in accordance with at least one of a plurality of wireless protocols (paragraph 21 which shows wireless communication through a plurality of networks as well as direct short range communication as shown in paragraph 18);
processing circuitry coupled with the plurality of wireless interfaces (see 305 of fig. 3);
a memory coupled with the plurality of interfaces and the processing circuity (paragraph 13 which states that all IoT device including the smart lock has a memory), 
receive, from a mobile device via one of the plurality of wireless interfaces, a request to cause an action on a device (see smart lock 104 in fig. 1 which a user of a mobile intends to unlock);
determine if the mobile device is authorized to cause the action on the device (see paragraph 30 which shows authentication key);
determine a first wireless interface from the plurality of wireless interfaces to communicate with the device, the first wireless interface configured to operate in accordance with a first wireless protocol of the plurality of wireless protocols (see paragraph 18 which shows connection between mobile device and smart lock); and
communicate, via the first wireless interface using the first wireless protocol, information to cause the action to the device (see paragraph 30 which shows commands to unlock the smart lock).
Referring to Claim 2, De La Garza also teaches determine a second action for a third-party smart device of the smart building system (see paragraph 15 noting additional IoT device such as a doorbell or thermostat as a third party smart device); and
communicate, via one of the plurality of wireless interfaces, a second request to initiate performance of the second action on the third-party smart device (paragraph 15 which shows command to ring doorbell).

Referring to Claim 4, De La Garza also teaches the second request is communicated to the third-party smart device via the smart lock (see paragraph 16 which shows that the smart lock can access devices within a certain radius).
Referring to Claim 5, De La Garza also teaches the second request is communicate to the third-party smart device via a third-party cloud-based system (see 120 and 122 of fig. 1 which are networks that can be cloud systems).
Referring to Claim 6, De La Garza also teaches the first wireless interface and the one of the plurality wireless interfaces operate in accordance with different wireless protocols (see fig. 1 where the connection 114 is a direct short range connection and the network connection 112 is a different protocol).
Referring to Claim 7, De La Garza also teaches determine a third action for the smart lock (paragraph 33 which states one or more commands or instructions for the smart lock); and communicate, via the first wireless interface, a third request to perform the third action to the smart lock, the third request to initiate performance of the third action by the smart lock (paragraph 30 noting that a command to unlock, lock, then unlock again can be read on as a third command).
Referring to Claim 8, De La Garza also teaches the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to communicate a credential to the smart lock to perform the action on the device (see paragraph 30 which shows authentication key as a credential).

Referring to Claim 11, De La Garza also teaches receive, from the mobile device via the one of the plurality of wireless interfaces, a second request to cause a second action on a second device (see paragraph 15 noting additional IoT device such as a doorbell or thermostat as a second device);
determine a second wireless interface to communicate with the second device, the second wireless interface configured to operate in accordance with a second wireless protocol, wherein the first wireless protocol and the second wireless protocol are different protocols (see fig. 1 where the connection 114 is a direct short range connection and the network connection 112 is a different protocol); and
communicate, via the second wireless interface using the second wireless protocol, second information to cause the second action to the second device (paragraph 15 which shows command to ring doorbell).
Referring to Claim 12, De La Garza also teaches receiving, from the mobile device via the one of the plurality of wireless interfaces, a credential; validate the credential; and communicate, via the one of the plurality of wireless interfaces, the information to cause the action to the device in response to validating the credential (see paragraph 30 which shows authentication key as a credential and validating the authentication key resulting in being able to command the smart lock).

Referring to Claim 14, De La Garza also teaches communicating the credential to a cloud-based computing system; and receiving an indication from the cloud-based computing system, the indication to indicate whether the credential is valid or invalid (see paragraph 30 which shows that the authentication key can be sent to an authentication server for validation).
Referring to Claim 15, De La Garza also teaches receiving, from a second mobile device via the one of the plurality of wireless interfaces, a credential and a second request to cause a second action on a second device (see paragraph 15 where the mention of “registered mobile devices” indicates that there are multiple mobile devices able to be used to cause an action on an IoT device and that the IoT device can be a different device such as a doorbell or thermostat);
determining whether the credential is valid or invalid for the second device (see paragraph 20 which shows validation of authentication key);
in response to determining the credential is valid:
determine a second wireless interface from the plurality of wireless interfaces to communicate with the second device, the second wireless interface configured to operate in accordance with one of the plurality of wireless protocols (see fig. 1 where the connection 114 is a direct short range connection and the network connection 112 is a different protocol); and

in response to determining the credential is invalid, restrict performance of the second action on the second device (see paragraph where it is obvious that if the authentication key is invalid that no access will be given to the smart lock or any IoT device).
Referring to Claim 16, De La Garza also teaches receive, via one of the plurality of wireless interfaces, a notification from one of a plurality of smart devices; and communicate, via the one of the plurality of wireless interfaces, the notification to the mobile device (see paragraphs 42 and 43 which shows a notification to a mobile device about an incorrect password from the IoT device).
Referring to Claim 18, De La Garza also teaches the device as a third-party smart device (see paragraph 15 noting additional IoT device such as a doorbell or thermostat as a third party smart device), and the processing circuitry to communicate the request to the third-party smart device via a third-party cloud-based computing system (see 120 and 122 of fig. 1 which are networks that can be cloud systems).
Referring to Claim 19, De La Garza also teaches the device as a third-party smart device (see paragraph 15 noting additional IoT device such as a doorbell or thermostat as a third party smart device), and the processing circuitry to communicate the request directly to the third-party smart device (see 114 of fig. 1 which enables mobile device to directly communicate with any IoT device).
Referring to Claim 20, De La Garza also teaches the request is received from the mobile device via the one of the plurality of wireless interfaces in accordance with a second wireless protocol, wherein the first wireless protocol and the second wireless protocol are different protocols (see fig. 1 where the connection 114 is a direct short range connection and the network connection 112 is a different protocol).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648